DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1. Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a composition with the required ingredients for treating a proliferative disease, does not reasonably provide enablement for “preventing” a disease or condition caused by an active agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian. 75 F.3d 1558, 1564 (Fed. Cir. 1996). As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApIs 1986) at 547 the court recited eight factors:
1)    The quantity of experimentation necessary,

2)    The amount of direction or guidance provided,

3)    The presence or absence of working examples,

4)    The nature of the invention,

5)    The state of the prior art,

6)    The relative skill of those in the art,

7)    The predictability of the art, and

8)    The breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1. The nature of the invention, state and predictability of the art, and relative
skill level
The invention relates to a medical composition comprising an active agent and liposomes. The relative skill of those in the art is high, that of an MD or PhD.
That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the Examiner cites Madden et al. (US 2002/0110586 A1).
Madden et al. (hereafter referred to as Madden) is drawn to a composition comprising an active agent, a liposome having free active agent and precipitated active agent, and an empty liposome. As such, Madden appears to teach the structural requirements of the instant claims; namely, the combination of one or more drugs and the liposome. Nevertheless, there is no indication in Madden that the combination would have been capable of preventing “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”.
The Examiner also cites Webster et al. (Circulation, Vol. 127, 2013, pages 126-140). 
Webster et al. (hereafter referred to as Webster) teaches that genetic variations exist that appear to have effects regarding cardiac channelopathies (e.g., QT prolongation, as instantly recited in claim 15), as of Webster, page 126, right column, bottom paragraph, and provides a list of over 40 genes that have an effect with cardiac channelopathies on page 127.
With regard to long QT syndrome, for example, Webster teaches that this disorder “manifests as an abnormal, heterogeneous pattern of repolarization in cardiac tissue”. The terms “abnormal” and “heterogeneous” appear to indicate that there is high variability, and therefore unpredictability, regarding the presentation of long QT syndrome specifically, let alone “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”.

2. The breadth of the claims
The term “prevent” (e.g. prevention, preventing etc.) refers to the ability of the composition to fully inhibit a particular undesirable effect. In the instant case, it appears as if the Applicant intends to administer a drug or combination of drugs that would ordinarily cause a side effect relating to “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”. Applicant also intends to administer empty liposomes (see instant claim 16) with said drug(s) (e.g., curcumin and irinotecan, as instantly recited in claims 1 and 11) in order to completely eliminate said side effect. As such, the term “prevention” will be understood as the Applicant reciting that a side effect that would have been present otherwise is completely eliminated.
Additionally, the phrase “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis” is broad in that it comprises a distinct group of syndromes that appear to have distinct etiologies and distinct symptoms. In fact, these disorders appear to comprise diseases with opposite etiologies; e.g., QT prolongation and pericarditis. As such, it appears unlikely that there would have been a substantial treatment, let alone “prevention”, of “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”, generally.

3. The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for preventing “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”, other than various comparisons of active agents in the presence or absence of liposomes at different concentrations. The latter is corroborated by the working examples.

4. The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used in the claimed invention for preventing “pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in LVEF, congestive heart failure, acute coronary disease, hypertension, myocardial infarction, QT prolongation or pericarditis”, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.
To obviate this rejection, the Applicant is encouraged to remove the “prevents” limitation from the claim.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Applicant argued that the Specification teaches that the dosing regimen and treatment prevents cardiopathies known to occur with curcumin and curcuminoids. 
The Examiner disagrees that the Applicant has shown the prevention of fibrosis, heart failure, necrosis, cardiomyopathy, myocarditis, coronary disease, hypertension, infarction, QT prolongation and/or pericarditis, as claimed. The Applicant is encouraged to remove the word “prevents” from the claim.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1, 4, 8, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sordillo et al (USP 10,485,768 B2), in view of Kurzrock et al (USP 10,182,997 B2), further in view of Storka et al (International Journal of Clinical Pharmacology and Therapeutics, 2014, further in view of Ryan et al (US 2011/0160157 A1) and further in view of Helson et al (USP 8,747,890 B2).
Sordillo taught [abstract] a composition and method for treating a proliferative disorder (e.g., a glioblastoma) in a human, comprising (intravenously, at claim 4) administering to the human a therapeutically effective amount of a composition. The composition comprised: an amount of a curcumin or curcuminoids in one or more liposomes, or curcumin or curcuminoids and empty liposomes, wherein the liposomal curcumin or curcuminoids, or empty liposomes, eliminated QT prolongation caused by the curcumin or curcuminoids.
Sordillo did not teach prostate cancer or irinotecan, as instantly elected. Sordillo did not teach administration of at least 100 mg/m2 over 8 hours or less, as recited in claim 1. Sordillo did not teach DMPC/DMPG, as instantly elected. Finally, Sordillo did not teach a treatment cycle followed by a rest period of 4-7 days, where the treatment cycle was for 2-12 consecutive weeks, as instantly recited.
Kurzrock taught [title] liposomal curcumin for the treatment of cancer in a human patient [abstract]. The liposomes were formed with a 9:1 weight ratio of DMPC:DMPG. At a 1:10 weight ratio of curcumin: lipid, curcumin completely associated with the liposome [claim 1a; Table II]. To serve as a cancer preventative or prophylactic, an effective amount of the formulation was administered to the human patient at risk for developing a cancer [col 22, lines 57-61]. Intravenous administration, for the treatment of prostate cancer, was taught at claim 1b.
Since Sordillo taught therapeutically effective amounts of liposomal curcumin formulations for the treatment of proliferative diseases (e.g., a glioblastoma), it would have been prima facie obvious to one of ordinary skill in the art to include, within Sordillo, the teachings of Kurzrock (the treatment of prostate cancer). The ordinarily skilled artisan would have been guided by Kurzrock’s teachings of effective amounts of liposomal curcumin formulations for the treatment of prostate cancer [abstract, claim 1, col 22, lines 57-61].
Further, it would have been prima facie obvious to one of ordinary skill in the art to include, within Sordillo, a 9:1 weight ratio of DMPC:DMPG, as taught by Kurzrock. The ordinarily skilled artisan would have been motivated to form the liposome, as taught by Kurzrock [claim 1, Table II].
The combined teachings of Sordillo and Kurzrock did not teach administration of at least 100 mg/m2 over 8 hours or less.
However, Storka taught [abstract] the safety, tolerability and pharmacokinetics of liposomal curcumin administered intravenously to humans at doses of 10-400 mg/m2, over 2 hours. The liposomal curcumin was well tolerated, for example, at dosages up to 120 mg/m2. 
Since the combination of Sordillo and Kurzrock taught intravenous administration of liposomal curcumin to humans, it would have been prima facie obvious to one of ordinary skill in the art to include Storka’s teachings within the combined teachings of Sordillo and Kurzrock. The skilled artisan would have been motivated by Storka’s teachings of the safe administration, to humans, of 120 mg/m2 liposomal curcumin, when administered intravenously over 2 hours.
The combined teachings of Sordillo, Kurzrock and Storka did not teach irinotecan, as instantly elected.
Nevertheless, Ryan taught [title and abstract] the treatment of cancer (e.g., glioblastoma and prostate, at [0040, 0073, 0104]), comprising administering a therapeutically effective amount [0282] of a topoisomerase inhibitor (e.g., irinotecan at [0012, 0057]).  
Since the combined teachings of Sordillo and Kurzrock taught active agents (curcumin) for the treatment of proliferative disorders (e.g., glioblastoma and prostate cancers), it would have been prima facie obvious to one of ordinary skill in the art to include, within the combination of Sordillo and Kurzrock, irinotecan, as taught by Ryan. The ordinarily skilled artisan would have been motivated to obtain a composition with active agents (irinotecan) for the treatment of proliferative disorders (glioblastoma and prostate cancers), as taught by Ryan [0012, 0040, 0057, 0073, 0104]. See MPEP 2144.06.  
Sordillo, Kurzrock, Storka and Ryan did not teach a treatment cycle followed by a rest period of 4-7 days, where the treatment cycle was for 2-12 consecutive weeks.
Helson taught the intravenous infusion (e.g., over 1-72 hours, at [col 8, lines 21-24]) of liposomal curcumin, to human subjects with neoplastic diseases [abstract and title]. Three times weekly dosages, for four weeks, were taught in xenographic mice, where it was also taught that dosages could be extrapolated to humans [col 9, lines 11-30; Table I].
Since the combined teachings of the prior art taught the intravenous administration of liposomal curcumin to humans, it would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Helson (infusion thrice weekly, for four weeks, extrapolated from the mouse to the human) within those of the combined Sordillo, Kurzrock, Storka and Ryan. The ordinarily skilled artisan would have been motivated to treat a neoplastic disease in humans, with formulations of liposomal curcumin, as taught by Helson [abstract; title; col 9, lines 11-30; Table I].
The instant claim 1 recites 100 mg/m2 over 8 hours or less; a rest period of 4-7 days; a treatment cycle of 2-12 weeks.
The instant claim 4 recites 100-600 mg/m2 over 2-6 hours.
The instant claim 8 recites 2-7 hours.
The combined teachings of Sordillo, Kurzrock and Storka taught 10-400 mg/m2, or up to 120 mg/m2, over 2 hours. Helson’s dosages (e.g., three times weekly dosages for four weeks) read on an instant treatment cycle followed by a rest period of 4-7 days, where the treatment cycle was for 2-12 consecutive weeks, as instantly claimed. For example, Helson reads on a cycle of dosing on Saturday, Sunday and Monday, where the rest period would be Tuesday-Friday (four days), and the cycle repeated for four weeks. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
The combined teachings of Sordillo, Kurzrock, Storka, Ryan and Helson read on claims 1, 4, 8, 11, 12 and 14-16.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Applicant argued that nothing in Helson teaches the rest periods claimed or the continuation of the treatment cycle for 2-12 weeks.
The Examiner disagrees. Helson’s dosages (e.g., three times weekly dosages for four weeks), read on an instant treatment cycle followed by a rest period of 4-7 days, where the treatment cycle was for 2-12 consecutive weeks, as instantly claimed. For example, Helson reads on a cycle of dosing on Saturday, Sunday and Monday, where the rest period would be Tuesday-Friday (four days), and the cycle repeated for four weeks.

Applicant argued surprising results that, following the strict dosing regimen as claimed, the subjects undergoing treatment were able to be provided significantly higher doses than contemplated for intravenous administration and without the cardiopathic effects.
The Examiner notes the allegations of surprising results following a strict dosing regimen. But, these allegations are merely attorney argument since they are unsupported by fact. The arguments of counsel cannot take the place of evidence in the record. MPEP 2145(I). It does not appear that the Applicants have provided evidence in support of these conclusions. As such, the Applicants have the burden of proffering data and establishing results as unexpected and significant. Evidence of unexpected properties may be established by direct or indirect comparative tests. MPEP 716.02(b)(I)(II)(III).

3. Claims 17 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Sordillo et al (USP 10,485,768 B2), in view of Kurzrock et al (USP 10,182,997 B2), further in view of Storka et al (International Journal of Clinical Pharmacology and Therapeutics, 2014), further in view of Ryan et al (US 2011/0160157 A1) and further in view of Li et al (USP 8,784,881 B2).
The 35 U.S.C. 103 rejection over Sordillo, Kurzrock, Storka and Ryan was previously discussed. 
Additionally, Kurzrock taught that the liposomes were formed with a 9:1 weight ratio of DMPC:DMPG. At a 1:10 weight ratio of curcumin: lipid, curcumin completely associated with the liposome [claim 1a; Table II]. Kurzrock further taught [col 11, lines 19-32] curcumin conjugated to the surface of the liposomal bilayer by covalent attachment.
The combined teachings of Sordillo, Kurzrock, Storka and Ryan were not specific the curcumin comprising between 2 to 9 weight percent of the curcumin: liposome complex, as recited in claims 17 and 59.
Nonetheless, Li taught [abstract, claim 1] compositions and methods for the treatment of a human patient. The methods and compositions included compositions for the efficient loading of curcumin, comprising: an amount of a curcuminoid: liposome complex effective to load curcumin into the liposome, wherein the curcuminoids were between 2 to 9 weight percent of the total composition, and the curcuminoids were natural or synthetic.
Since the combined teachings of Sordillo and Kurzrock taught liposomal formulations of curcumin, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined art, curcumin comprising between 2 to 9 weight percent of the curcumin: liposome complex, as taught by Li. The ordinarily skilled artisan would have been motivated to efficiently associate the curcumin with the liposome, as taught by Li at the abstract and at claim 1. 
Regarding the claim 17 recitation of a molar ratio, Kurzrock was not specific molar ratios, and instead disclosed weight ratios. However, Kurzrock taught [col 11, lines 33-46] taught that vesicular structures form (and vary) based upon the molar ratio of lipid to water, where liposomes are preferred structures at low ratios. 
Given that Kurzrock was directed to liposomal structures [see the title and abstract], the ordinarily skilled artisan would be led by Kurzrock’s guidance to formulate the molar ratio of ingredients as desired, in order to form a liposomal curcumin composition. Starting from Kurzrock’s weight values, and with a reasonable expectation of success, the skilled artisan can mathematically determine and optimize molar values as desired, in order to form the liposomal composition.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argued that claim 17 is allowable, to which the Examiner disagrees. Allowable subject matter has not been presently identified. No claims are allowed. The Obviousness rejection over claim 17 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612